Exhibit 99.1 News Release For immediate release Calgary, Alberta February 12011 TSX: OPC OPTI Canada Inc. Provides Update on Strategic Advisors OPTI Canada Inc. (“OPTI” or “the Company”) announces that its Board of Directors has retained Lazard Frères & Co. LLC (Lazard) to assist in its ongoing review of strategic alternatives. Strategic alternatives may include capital market opportunities, asset divestitures, and/or a corporate sale, merger or other business combinations. Lazard will supplement the strategic review by providing advice on capital structure alternatives to address the Company’s overall leverage position. Scotia Waterous Inc. and TD Securities Inc, engaged as financial advisors to OPTI in November of 2009, will work with Lazard in a coordinated manner to review the full range of strategic options open to the Company. OPTI’s Board of Directors remains committed to pursuing all available strategic options in the best interests of the Company. OPTI will issue its Year End 2010 Results in the normal course of disclosure on February 10, 2011. About OPTI OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing major oil sands projects in Canada using our proprietary OrCrude™ process. Our first project, Phase 1 of Long Lake, plans for 72,000 barrels per day (on a 100 percent basis) of SAGD (steam assisted gravity drainage) oil production integrated with an upgrading facility. The Upgrader uses the OrCrude™ process combined with commercially available hydrocracking and gasification. Through gasification, this configuration substantially reduces the exposure to and the need to purchase natural gas. On a 100 percent basis, the Project is expected to produce 58,500 bbl/d of products, primarily 39 degree API Premium Sweet Crude (PSC™) with low sulphur content, making it a highly desirable refinery feedstock. Due to its premium characteristics, we expect PSC™ to sell at a price similar to West Texas Intermediate (WTI) crude oil. The Long Lake Project is a joint venture between OPTI and Nexen Inc. (Nexen). OPTI holds a 35 percent working interest in the joint venture. Nexen is the sole operator of the Project. OPTI's common shares trade on the Toronto Stock Exchange under the symbol OPC. FORWARD-LOOKING INFORMATION Certain statements contained herein are forward-looking statements. Forward-looking information typically contains statements with words such as “intend,” "anticipate," "estimate," "expect," "potential," "could," “plan” or similar words suggesting future outcomes. Readers are cautioned not to place undue reliance on forward-looking 1/2 information because it is possible that expectations, predictions, forecasts, projections and other forms of forward-looking information will not be achieved by OPTI. By its nature, forward-looking information involves numerous assumptions, inherent risks and uncertainties. A change in any one of these factors could cause actual events or results to differ materially from those projected in the forward-looking information. Although OPTI believes that the expectations reflected in such forward-looking statements are reasonable, OPTI can give no assurance that such expectations will prove to be correct. Forward-looking statements are based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual results to differ materially from those anticipated by OPTI and described in the forward-looking statements or information. The forward-looking statements are based on a number of assumptions that may prove to be incorrect. Other specific assumptions and key risks and uncertainties are described elsewhere in this document and in OPTI's other filings with Canadian securities authorities. Readers should be aware that the list of assumptions, risks and uncertainties set forth herein are not exhaustive. Readers should refer to OPTI's current Annual Information Form (AIF), filed on SEDAR and EDGAR and available at www.sedar.com and http://edgar.sec.gov, for a detailed discussion of these assumptions, risks and uncertainties. The forward-looking statements or information contained in this document are made as of the date hereof and OPTI undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise, unless so required by applicable laws or regulatory policies. For further information please contact: Krista Ostapovich, Investor Relations (403) 218-4705 OPTI Canada Inc. Suite 1600, 555 – 4thAvenue SW Calgary, Alberta, Canada T2P 3E7 (403) 249-9425 - 30 - 2/2
